EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claims: Please replace claim 7 with amended claim 7 below:


















receiving, by an information processing system that includes a processor, data from a data source, the data comprising of a query and information relating to an answer to the query; 
processing, by the information processing system, via a cognitive inference and learning system, the query, the processing of the query including identifying a plurality of query related knowledge elements and determining whether the query includes an ambiguity, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising a cognitive graph, the cognitive graph including integrated machine learning functionality having cognitive functionality, the cognitive functionality using extracted features of newly-observed data from user feedback received via an Application Program Interface during a learn phase to improve accuracy of knowledge stored within the cognitive graph, the learn phase including feedback on observations generated during a relate phase;
performing, by the information processing system, parsing operations and mapping operations, the parsing operations generating a set of parse trees using a parse rule set, the mapping operations comprising mapping structural elements to resolve ambiguity, the mapping operations comprising mapping structural elements of the query around a verb of the query, the mapping of the structural elements transforming the structural elements into words higher up an inheritance chain within the cognitive graph, the parse trees 

processing, by the information processing system, the information relating to the answer to the query, the processing of the information relating to the answer to the query identifying a plurality of answers related the knowledge elements, the answers corresponding to top-ranked parse options of the ranked parse trees; storing, by the information processing system using a consistent, non-arbitrary, universally recognizable schema, the plurality of query related knowledge elements and the answers related knowledge elements within the cognitive graph as a collection of knowledge elements in a configuration representing relationship of concepts; 
submitting, by the information processing system, an insight agent query from an insight agent to the universal knowledge repository; and 
responsive to the submitted insight agent query, providing, by the information processing system based on a matching rule set and the answers related knowledge elements in the universal knowledge repository, matching results to the insight agent; and wherein any ambiguity identified when processing the query is stored within the cognitive graph as a query related knowledge element.  

Allowable Subject Matter
Claims 7-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior arts of the record does not explicitly teach:
processing, by the information processing system, via a cognitive inference and learning system, the query, the processing of the query including identifying a plurality of query related knowledge elements and determining whether the query includes an ambiguity, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising a cognitive graph, the cognitive graph including integrated machine learning functionality having cognitive functionality, the cognitive functionality using extracted features of newly-observed data from user feedback received via an Application Program Interface during a learn phase to improve accuracy of knowledge stored within the cognitive graph, the learn phase including feedback on observations generated during a relate phase;
performing, by the information processing system, parsing operations and mapping operations, the parsing operations generating a set of parse trees using a parse rule set, the mapping operations comprising mapping structural elements to resolve ambiguity, the mapping operations comprising mapping structural elements of the query around a verb of the query, the mapping of the structural elements transforming the structural elements into words higher up an inheritance chain within the cognitive graph, the parse trees  being ranked by a conceptualization ranking rule set, the parse trees representing ambiguous portions of text of the query;

processing, by the information processing system, the information relating to the answer to the query, the processing of the information relating to the answer to the query identifying a plurality of answers related the knowledge elements, the answers corresponding to top-ranked parse options of the ranked parse trees; storing, by the information processing system using a consistent, non-arbitrary, universally recognizable schema, the plurality of query related knowledge elements and the answers related knowledge elements within the cognitive graph as a collection of knowledge elements in a configuration representing relationship of concepts; 
submitting, by the information processing system, an insight agent query from an insight agent to the universal knowledge repository; and 
responsive to the submitted insight agent query, providing, by the information processing system based on a matching rule set and the answers related knowledge elements in the universal knowledge repository, matching results to the insight agent; and wherein any ambiguity identified when processing the query is stored within the cognitive graph as a query related knowledge element.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169